Citation Nr: 1729508	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right thumb disability.

2.  Entitlement to service connection for the residuals of a trauma to the head, claimed as migraine headaches. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to July 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge at an August 2016 videoconference hearing.  A transcript is in the record. 

These matters were previously before the Board in January 2017 when they were remanded for evidentiary development.  They have been returned for further appellate consideration.  


FINDINGS OF FACT

1.  The service treatment records confirm that the Veteran sustained a trauma to his right hand and was diagnosed with a right thumb sprain.

2.  The Veteran was diagnosed with osteoarthritis of the right thumb in January 2013, and his testimony and reports of ongoing pain since his in-service injury are sufficient to establish continuity of symptomatology.  

3.  The Veteran is competent to state that he struck his head in the same fall in which he injured his right hand, and his statements are credible. 

4.  The Veteran does not have a confirmed current diagnosis of migraine headaches or any other disability attributable to a head trauma, and there is no competent medical evidence that relates his current complaints to active service due to the trauma or due to any other basis. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for osteoarthritis of the right thumb have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

2.  The criteria for entitlement to service connection for the residuals of a trauma to the head, claimed as migraine headaches, have not been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA is to provide claimants with notice and assistance.  

The Veteran was provided with complete VCAA notification in a September 2010 letter provided prior to the initial adjudication of his claims.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran was afforded a VA examination of his claimed right thumb disability.  The January 2017 remand requested that the Veteran be scheduled for an additional VA examination of the thumb as well as a VA examination of his claimed migraine headache disability.  The record reflects that VA tried to call the Veteran regarding his examinations as directed by the 2017 Board remand.  However, the record further reflects that "[n]o message [was] available on either number listed.  Letter sent to schedule 2hr C&P BLue (appeal) and C&P Neurology."  See 6/12/2017 Virtual VA, Capri, p. 1.  The Veteran did not respond to phone calls or a February 2017 letter seeking to schedule him for the requested examinations.  The letter was sent to his latest address of record.  38 C.F.R. § 3.1(q).  However, the Veteran did reply to a VA letter in June 2017 (a supplemental statement of the case) in order to waive his right to 30 days before certifying his appeal to the Board and waiving his right to submit additional evidence for consideration by the RO.  6/30/2017 VBMS, Correspondence, p. 1.  The Board adds that the June 2017 supplemental statement of the case, in the Evidence section, notes "VA Cancellation due to no feedback to scheduling requests dated February 13, 2017."  As such, the Board finds the Veteran was on notice of VA's attempt(s) to schedule him for examinations/opinions.

As referenced above, there is no indication that the mailing address used for the Veteran was incorrect or that the examination scheduling letter failed to reach him.  "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When a claimant fails to report for an examination scheduled in conjunction with an original claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a) (2016).  The Board finds that this portion of the development requested by the January 2017 remand has been completed to the extent that is possible, and will evaluate the claims based on the evidence of record.  

In addition, the Veteran's service treatment records have been obtained.  His treatment records have also been obtained, including additional VA records obtained at the request of the January 2017 remand.  He has not identified any pertinent private medical records, and he has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.


Service Connection

The Veteran contends that he has developed two disabilities as a result of a fall in service.  He states that he broke his fall with his hands, injuring his right thumb, and that he has had right thumb problems ever since.  The Veteran says that he also injured his head in this fall, and believes that he has developed migraine headaches as a result. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

The evidence indicates it is possible that the Veteran has degenerative changes of his right thumb.  If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309, such as arthritis.  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Right Thumb

The Veteran's service treatment records show that he sustained trauma to both hands when he fell while running in April 1979.  There was a small amount of tenderness and both hands appeared swollen.  An X-ray study was negative for a fracture.  He continued to have pain approximately two weeks later in May 1979.  The first digit of the right hand appeared swollen, and was tender when moved or palpated.  The diagnosis appears to have been right thumb sprain.  1/22/2016 VBMS, STR-Medical, pp. 20-21.  

The post-service evidence includes the report of a February 2011 VA examination of the hands, thumbs, and fingers.  The examiner reviewed the claims file and noted that the service treatment records state that an X-ray was negative but it was not included in the records.  On examination, there was no overall decrease in hand strength or dexterity.  The range of motion of the right hand fingers and thumb were normal on all measurements without objective evidence of pain.  There was no deformity or other significant findings.  An X-ray study of the right hand showed minimal subluxation of the first metacarpal joint with a very slight medial position of the proximal phalanx at that level.  Minimal spurring was seen at the lateral margin of the base of the proximal phalanx and at the distal interphalangeal joint.  The impression was a mild medial position of the proximal phalanx of the thumb and some minimal spurring along the lateral aspect of the interphalangeal joint.  The study was otherwise normal.  The summary of the diagnoses was no evidence of injury or disability of the hands and fingers on X-ray or physical examination.  The examiner opined that the Veteran did not have a disability of the hands, thumb or fingers due to service.  The rationale was no disability or X-ray evidence of significance was found on examination or in the medical records.  2/9/2011 VBMS, VA Examination, p. 1.  

A VA treatment note dated July 2012 shows that the Veteran was seen for a routine examination.  His complaints included pain in his hands, which he stated had been going on for quite some time.  The assessment includes bilateral hand and wrist pain; history of cocaine use; hypertension; and osteoarthritis.  2/7/2013 Virtual VA, UNKNOWN, p. 19.  

The Veteran was next seen in January 2013, at which time he reported chronic pain at the base of his right thumb, which he said was present for many years and was getting worse.  The Veteran wanted hydrocone, which the examiner said would not be prescribed due to the history of cocaine use.  There was slight swelling at the base of the right thumb on examination, and tenderness with range of motion.  The assessment included pain in the right thumb.  An X-ray study showed osteoarthritis at the base of the thumb.  2/7/2013 Virtual VA, UNKNOWN, pp. 3-5. 

A September 2013 VA treatment note reports that the Veteran was trying to obtain medication for his pain.  He was not service connected for any disability but was trying to get service connected for his right thumb.  The right thumb hurt and he gave a history of having injured it in the military.  The assessments included chronic back pain but not a right thumb disability.  1/24/2017 VBMS, Medical Treatment Record - Government Facility, p. 183.  

A December 2013 VA treatment record shows that the Veteran was seeking medication for his pain.  He reported pain in his right thumb, which had been going on for quite some time.  An X-ray study on his previous visit had showed some mild arthritic changes at the metacarpal phalangeal joint.  On examination of the extremities, the thumb hurt.  It would cause discomfort for him when shaking hands.  There was no swelling, redness, or warmth and was otherwise unremarkable.  1/24/2017 VBMS, Medical Treatment Record - Government Facility, p. 164.  

VA treatment records from June 2014 state that the Veteran was seen for back pain.  He had a lot of complaints, including hand pain and other aches and pains.  The examiner described his history as always being "sketchy".  The assessments included chronic back pain and osteoarthritis.  1/24/2017 VBMS, Medical Treatment Record - Government Facility, p. 139.  

VA treatment records show the Veteran sought hydrocodone for his back pain and right hand pain in October 2014.  He reported doing something to his hand during service and that it has bothered him ever since that time.  After examination the assessments included right hand pain.  1/24/2017 VBMS, Medical Treatment Record - Government Facility, p. 99.  

The Board finds that the evidence supports entitlement to service connection for osteoarthritis of the right thumb.  

While the February 2011 VA examiner opined that the Veteran did not have a right thumb disability, the January 2013 X-ray study includes a finding of osteoarthritis at the base of the thumb.  Swelling of the thumb was also noted.  This constitutes evidence of a current disability of osteoarthritis.

Furthermore, the service treatment records confirm that the Veteran fell and sustained an injury to his right hand, and was diagnosed with a right thumb sprain.  The Board finds this competent and credible evidence of an in-service injury.  

Finally, the Veteran testified that he has experienced right thumb pain ever since his in-service injury.  He has also reported long time thumb pain to VA care providers on several occasions.  The Veteran is competent to report that he experiences pain in the right thumb, and while the records suggest the possibility that he exaggerates the pain in order to obtain drugs, the findings of arthritis and swelling tend to support the Veteran's credibility on this matter.  Thus, continuity of symptomatology between the in-service injury and the current disability is established, and the third and final criteria for service connection have been met.  
In sum, by resolving all doubt in the Veteran's favor on the material issue of nexus, the Board finds that entitlement to service connection for a right thumb osteoarthritis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Head Trauma/Migraine Headaches

The Veteran's service treatment records are negative for treatment or a diagnosis of a trauma of the head.  They are also negative for migraine headaches.  

The post service records show that the Veteran reported having a headache during treatment for several other complaints in May 2012.  There was no note of a previous head trauma, no pertinent findings on examination, and no diagnosis of a residual disability due to head trauma, to include headaches.  2/7/2013 Virtual VA, UNKNOWN, p. 24.

The Veteran reported headaches at the same July 2012 treatment visit in which he reported hand pain.  An examination did not result in any pertinent findings, and the assessments included headache.  2/7/2013 Virtual VA, UNKNOWN, p. 19.

A September 2013 VA treatment record shows that the Veteran was seeking medication for migraine headaches.  He did not report a history of trauma to the head.  On examination, the Veteran was well-developed, well-nourished, and in no acute distress.  The assessments did not include migraine headaches or any other disability attributed to the residual of a head trauma.  1/24/2017 VBMS, Medical Treatment Record - Government Facility, p. 178.  The Veteran also noted headaches while seeking hydrocodone for relief of pain in the right hand and back in October 2014.  The assessments did not include headaches.  1/24/2017 VBMS, Medical Treatment Record - Government Facility, p. 99-100.

At the August 2016 hearing, the Veteran testified that he started to have headaches after a fall during service.  He said that he bumped his head in the fall.  He indicated that the headaches began during service and have recurred intermittently since that time.  8/24/2016 VBMS, Hearing Testimony, pp. 1-8.  

The Board finds that the weight of the competent evidence does not support entitlement to service connection for the residuals of a trauma to the head, to include migraine headaches.  

The service treatment records are negative for treatment of an injury to the head.  However, the Veteran has testified that he struck his head at the same time he fell and injured his right thumb.  The Veteran is competent to report this injury, and the Board finds his testimony regarding this incident is credible as there is no evidence to contradict it.  

However, the evidence does not show that the injury in service resulted in a chronic disability, to include migraine headaches.  The Veteran's VA treatment records do not include a diagnosis of a disability that has been attributed to any head trauma, much less the head trauma the Veteran says he sustained in service.  He does not have a diagnosis of migraine headaches, and the Board observes that while the Veteran reported migraine headaches in the September 2013 VA treatment records, migraine headaches were not included in the assessment.  In fact, headaches not described as migraine have been included in an assessment only once, and it is not clear if this represented a diagnosis of a disability or a description of a symptom.  Therefore, it is not clear to the Board that the Veteran has a current chronic headache disability and, even if he does, there is no competent opinion that relates the headaches to service on any basis, including the trauma in service.  The Veteran did not respond to VA requests to be scheduled for an examination that might have possibly identified a current disability and/or related it to service.  

The Board notes the Veteran's belief that he has migraine headaches as a result of the head trauma from the fall in service.  He is competent to report bumping his head in this fall, and he is competent to report the presence of headaches.  However, there is no indication that the Veteran has any medical training or specialize knowledge.  Therefore, the Board finds that he is not competent to provide evidence as to more complex medical questions, as is the case here regarding potential residual disability as a result of a trauma to the head.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, the Board gives no weight to the Veteran's statements regarding etiology.  In the absence of competent evidence to either establish the presence of a chronic disability, or to relate such a disability to service, the evidence is not in equipoise regarding a connection to service.  

In sum, the preponderance of the evidence is against the claim and service connection is not warranted.


ORDER

Service connection for osteoarthritis of the right thumb is granted. 

Service connection for the residuals of a trauma to the head, claimed as migraine headaches, is denied. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


